       Case 1:21-cv-00717-LY Document 17 Filed 08/26/21 Page 1 of 2



                 1NTHE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                                                                      t

                           AUSTIN DIVISION

E.T., BY AND THROUGH HER
PARENTS AND NEXT FRIENDS; D.D.,
BY AND THROUGH HER PARENTS
AND NEXT FRIENDS; E.R., BY AND
THROUGH HER PARENTS AND NEXT
FRIENDS; J.R., BY AND THROUGH
HER PARENTS AND NEXT FRIENDS;
H.M, BY AND THROUGH HER
PARENTS AND NEXT FRIENDS; N.C.,
BY AND THROUGH HER PARENTS
AND NEXT FRIENDS; J.G., BY AND
THROUGH HER PARENTS AND NEXT
FRIENDS; E.S., BY AND THROUGH
HER PARENTS AND NEXT FRIENDS;
M.P, BY AND THROUGH HER
PARENTS AND NEXT FRIENDS; S.P.,
BY AND THROUGH HER PARENTS
AND NEXT FRIENDS; R.S., BY AND
THROUGH HER PARENTS AND NEXT
FRIENDS; J.V., BY AND THROUGH
HER PARENTS AND NEXT FRIENDS;
H.P., BY AND THROUGH HER
PARENTS AND NEXT FRIENDS; AND
A.M., BY AND THROUGH HER
PARENTS AND NEXT FRIENDS,
                   PLAINTIFFS,

V.                                     CAUSE NO. 1:21-CV-717-LY

GOVERNOR GREG ABBOTT, IN HIS
OFFICIAL CAPACITY AS GOVERNOR
OF TEXAS; MIKE MORATH, IN HIS
OFFICIAL CAPACITY AS THE
COMMISSIONER OF THE TEXAS
EDUCATION AGENCY; AND THE
TEXAS EDUCATION AGENCY,
                DEFENDANTS.
          Case 1:21-cv-00717-LY Document 17 Filed 08/26/21 Page 2 of 2



                            ORDER SETTING BENCH TRIAL

       IT IS ORDERED that the above entitled and numbered cause is SET for Bench Trial in

Courtroom No. 7, on the Seventh Floor of the United States Courthouse, 501 West Fifth Street,

Austin, Texas, on Wednesday, October 6, 2021, at 9:00 a.m.

       SIGNED this               day of August, 2021.




                                           UN ED STATE
